Per Curiam.
The appellant asks this Court to say that the trial court erred (1) in refusing to deduct from the accumulated amount he owed his wife under his promise of weekly support payments in a separation agreement certain sums he paid vendors on account of furniture and appliances that became the absolute property of the wife under the terms of the agreement; and (2) in finding him to be in arrears to the tune of $1,117.00.
Maryland Rule 828 b 1 requires that “the printed extract shall contain such parts of the record as may reasonably be necessary for the determination of the questions presented by the appeal * *
To determine the questions raised the separation agreement would have to be construed and the number and amount of the payments the husband made and the identity of the various payees would have to be determined and considered. None of this material was furnished the Court in printed form. Paragraph i 2 of Rule 828 authorizes the Court to dismiss an appeal for violation of paragraph b of the rule.
We neither see nor sense any merit in the appellant’s case and deem it appropriate to exercise the authority given by the rules to dismiss the appeal.

Appeal dismissed, costs to be paid by appellant.